YOUNG, District Judge
Defendant has moved this Court to vacate its judgment entered in this cause on December 16,1974. This case came for trial on November 15, 1974, but neither defendant nor counsel for defendant appeared. I proceeded with the trial, found for plaintiff on liability and assessed damages. Defendant bases his motion on Fed. R. Civ. P. 60 (b) (1) argu*336ing that the negligence of his attorney in not appearing on the trial date should be excused due to the pressures of the attorney’s candidacy for political office during that time. Attorney for defendant was notified of the trial date by letter dated October 22, 1974, and he made no efforts to obtain a continuance of the trial. While I must deplore the attorney’s dereliction of his obligation to his client and the court, I feel justice would not be served in this case by sanctioning defendant for his attorney’s derelictions. Defendant asserts that he has a meritorious defense to this action and the policy of the law favors hearing claims and defenses of litigants on the merits. In order to handle this action expeditiously, I will vacate the judgment entered December 16, 1974. I will also bifurcate the issue of liability from damages and hold a hearing on the liability issue alone. The contract between the parties has a provision for damages in the event plaintiff is discharged without cause. I took testimony on this issue, and due to the absence of opposing counsel, I questioned the plaintiff extensively on the elements of damage. That question has been adequately covered and if plaintiff prevails on the issue of liability, I will order judgment entered in the same amount as the judgment here vacated.
ORDER
For the reasons set forth in the foregoing Memorandum, it is hereby
ORDERED that this Court’s judgment entered in this cause on December 16, 1974, be VACATED.